United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant
No appearance, for the Director

Docket No. 13-1202
Issued: November 22, 2013

Oral Argument September 5, 2013

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On April 29, 2013 appellant filed a timely appeal from a November 1, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established entitlement to compensation for wage loss
commencing July 16, 2010.
FACTUAL HISTORY
OWCP accepted that appellant sustained a right rotator cuff tear in the performance of
duty on August 20, 1998.2 In a decision dated February 3, 2000, it found that appellant had no
1

5 U.S.C. § 8101 et seq.

2

OWCP also accepted a right shoulder strain. Appellant underwent right shoulder surgery on April 13, 1999.

loss of wage-earning capacity (LWEC) as a modified job with the employing establishment
represented his wage-earning capacity. By decision dated March 16, 2000, OWCP issued a
schedule award for a six percent right arm impairment. In a decision dated June 14, 2006, it
denied a claim for a recurrence of disability commencing January 26, 2004. Appellant filed an
appeal with the Board and, by order dated March 2, 2007, the appeal was dismissed.3 The Board
noted that the evidence indicated that the June 14, 2006 decision had been vacated.
On August 20, 2010 appellant filed a claim for a recurrence of disability commencing
July 16, 2010.4 He noted that he had a claim for a left shoulder injury, and had injured his right
shoulder while performing physical therapy as a result of the left shoulder condition. By
decision dated October 12, 2010, OWCP denied the recurrence of disability claim.
Appellant requested an oral hearing before an OWCP hearing representative, which was
held on March 31, 2011. In a report dated May 3, 2011, Dr. Marc Suffis, a Board-certified
orthopedic surgeon, provided a history of injury and results on examination. He stated that
appellant had been seen on July 27, 2010 for a reinjury of his right shoulder while doing physical
therapy to rehabilitate his left shoulder. Dr. Suffis opined that appellant had recurrent rotator
cuff tears that were secondary to the initial injury.
In a decision dated July 21, 2011, the hearing representative set aside the October 12,
2010 OWCP decision and the case was remanded for further development of the medical
evidence. OWCP referred appellant for a second opinion examination by Dr. William
Dinenberg, a Board-certified orthopedic surgeon. The statement of accepted facts (SOAF) noted
that appellant had an accepted left shoulder claim for a January 26, 2004 employment injury. In
addition, the SOAF indicated that appellant had worked in private employment since 2005 as a
truck driver.
In a report dated September 27, 2011, Dr. Dinenberg reviewed the history of injury,
reviewed the medical evidence and provided results on examination. He opined that appellant
had developed a right rotator cuff arthropathy that was employment related and had not resolved.
Dr. Dinenberg advised that appellant could work full time with restrictions, and he completed an
OWCP-5c work capacity evaluation.
On November 2, 2011 OWCP accepted aggravation of right shoulder rotator cuff
arthropathy. Appellant was advised to submit claims for compensation (Form CA-7) for periods
of disability.
By letter dated January 10, 2012, the employing establishment indicated that appellant’s
employment had been terminated on March 30, 2004 for misconduct. In a report dated
February 27, 2012, Dr. Suffis opined that appellant could not work as a truck driver. He stated
that appellant had been released to sedentary work.

3

Docket No. 07-107 (issued March 2, 2007).

4

Appellant also filed a claim for compensation (Form CA-7) on December 12, 2011 claiming wage-loss
compensation commencing July 16, 2010.

2

In a decision dated November 1, 2012, OWCP denied the claim for wage-loss
compensation commencing July 16, 2010. It found that the evidence was not sufficient to
establish that he could not do a light-duty job. OWCP noted that he continued to work, “but for
the termination for cause the agency would have offered you a light-duty position.”
LEGAL PRECEDENT
OWCP procedures indicate that when a claimant has filed more than one claim there are
circumstances where multiple claims should be combined into a single case.5 For example, when
adjudication of a case will require frequent reference to another case, the claims should be
doubled.6
ANALYSIS
In the present case, appellant claimed wage-loss compensation commencing
July 16, 2010. The current claim is for a right shoulder injury resulting from an August 20, 1998
incident, accepted for right shoulder strain, rotator cuff tear and aggravation of rotator cuff
arthropathy.
OWCP denied the claim on the grounds that appellant’s employment had been terminated
in 2004 for cause, and appellant would have been offered a light-duty job with his work
restrictions if his employment had not been terminated. It did not cite specific evidence from the
employing establishment or Board case law in support of its decision.
The Board finds that the case must be remanded for proper adjudication of appellant’s
claim for compensation. Appellant referred to a right shoulder injury resulting from physical
therapy related to his left shoulder injury, but his left shoulder claim has not been doubled with
the present claim. As noted, under OWCP procedures such claims should be combined for
proper adjudication. Moreover, appellant alleged that a loss of wage-earning capacity
determination (LWEC) was made pursuant to the left shoulder claim. If an LWEC decision was
in place as of July 16, 2010, then OWCP should consider the claim for compensation with
respect to a modification of an LWEC.7
The case will accordingly be remanded to OWCP for consolidation of the right and left
shoulder claims. OWCP should further adjudicate appellant’s claim for compensation
commencing July 16, 2010 and issue an appropriate decision.
CONCLUSION
The Board finds the case must be remanded to OWCP for administrative doubling of case
records and an appropriate decision.
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8
(February 2000).
6

Id.

7

See Katherine T. Kreger, 55 ECAB 633 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 1, 2012 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: November 22, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

